DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 01/28/2021 is hereby acknowledged.

Drawings
The drawings were received on 01/28/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a wireless communication section configured to wirelessly receive a signal from another communication device; and a control section configured to, in a case where the other communication device transmits a first signal that includes one or more preamble symbols including one or more pulses, integrate…” in claim 1.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali M. Imam, Reg. No. 58,755,  via e-mail communication on 09/27/2021.
The claims filed on 01/28/2021 are amended as follows (deleted text are in double square brackets or strikethrough and added text are underlined): 
Claim 1, pg. 60, line 4, “a wireless communication section configured to wirelessly receive a first
Claim 1, pg. 60 line 25, “on a basis of the reliability parameter[[.]]; wherein the control section controls the wireless communication section to transmit, to the other communication device,  a signal including information for increasing or decreasing the number of preamble symbols included in the first signal, during a subsequent transmission of the first signal.” 
Claim 8 is cancelled.
 Claim 17, pg. 64 line 15, “communication section configured to wirelessly receive a first signal from another”
Claim 17, pg. 64 line 17, “in a case where the other communication device transmits [[a]] the first signal that”
Claim 17, pg. 65 line 4, “ basis of the reliability parameter[[.]], by transmitting, to the other communication device,  a signal including information for increasing or decreasing the number of preamble symbols included in the first signal during a subsequent transmission of the first signal.” 
Claim 18, pg. 65 line 6, “A non-transitory storage medium having a program stored therein, the program causing a”
Claim 18, pg. 65 line 8, “section configured to wirelessly receive a first signal from another communication device”
Claim 18, pg. 65 line 10, “in a case where the other communication device transmits [[a]] the first signal that”
Claim 18, pg. 65 line 28, “in a case where the other communication device transmits [[a]] the first signal that”
Claim 18, pg. 65 line 28, “of the reliability parameter[[.]]; wherein the control section controls the wireless communication section to transmit, to the other communication device,  a signal including information for increasing or decreasing the number of preamble symbols included in the first signal, during a subsequent transmission of the first signal.”

Allowable Subject Matter
Claims 1-7 and 9-18 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records, particularly, Iwagami (US 2009/0052518 A1) and Shimomura et al. (US 2006/0007904 A1), fails to fairly teach or suggest the limitations of:
“integrate one or more first correlation computation results obtained by correlating the preamble symbol with a portion corresponding to the preamble symbol, with regard to respective portions that correspond to the one or more preamble symbols and that are included in a second signal corresponding to the first signal received by the wireless communication section, at a designated interval after the other communication device transmits the preamble symbol, to acquire a second correlation computation result including a correlation value indicating magnitude of correlation between the first signal and the second signal as an element obtained at each delay time that is time elapsed after the other communication device transmits the preamble symbol at the designated interval, 
            detect a specific element that is one or more of a plurality of the elements included in the second correlation computation result, in accordance with a predetermined standard,         
calculate a reliability parameter that is an indicator indicating whether the detected specific element is appropriate for a processing target, and 
; whereby the control section controls the wireless communication section to transmits, to the other communication device,  a signal including information for increasing or decreasing the number of preamble symbols included in the first signal, during a subsequent transmission of the first signal” when considered in view of the other limitations as recited in independent claims 1 and 18; and
“integrating one or more first correlation computation results obtained by correlating the preamble symbol with a portion corresponding to the preamble symbol, with regard to respective portions that correspond to the one or more preamble symbols and that are included in a second signal corresponding to the first signal received by the wireless communication section, at a designated interval after the other communication device transmits the preamble symbol, to acquire a second correlation computation result including a correlation value indicating magnitude of correlation between the first signal and the second signal as an element obtained at each delay time that is time elapsed after the other communication device transmits the preamble symbol at the designated interval, 
          detecting a specific element that is one or more of a plurality of the elements included in the second correlation computation result, in accordance with a predetermined standard;  
          calculating a reliability parameter that is an indicator indicating whether the detected specific element is appropriate for a processing target;  and 
            controlling the number of preamble symbols included in the first signal on a basis of the reliability parameter[[.]], by transmitting, to the other communication device,  a signal including information for increasing or decreasing the number of preamble symbols included in the first signal during a subsequent transmission of the first signal” when considered in view of the other limitations as recited in independent claims 17.
Claims 2-15 are allowed for at least their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwagami (US 2009/0052518 A1) discloses (Para. [0015]) an invention “to improve the accuracy of channel estimation against a wide range of phasing variations, for slow phasing, by increasing the number of pilot symbols so as to exceed the upper limit of the number of pilot symbols without increasing the amount of calculation and in an equivalent manner, and for rapid phasing, by a prompt adjustment of the number of pilot symbols to the phasing variation so as to respond immediately with high speed even if the phasing variation changes widely, in response to a phasing variation.”

Shimomura et al. (US 2006/0007904 A1) discloses (Abstract, Para. [0102]) “an apparatus and a method for estimating a fading frequency of incoming received waves in a receiving station of a radio communication system or radio transmission system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMNEET SINGH/Examiner, Art Unit 2633
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633